                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF WISCONSIN


 DEREK M. WILLIAMS,

                              Plaintiff,
        v.                                                        OPINION and ORDER

 DR. SCHMIDT, DR. BREEN,                                               14-cv-487-jdp
 TODD HAMILTON, and DR. OLBINSKI,

                              Defendants.


       Plaintiff Derek Williams alleges that defendants Steven Schmidt, Martha Breen, and

Katie Olbinski, psychologists at Green Bay Correctional Institution, acted with deliberate

indifference to Williams’s mental health needs by refusing to assign him to a male psychologist

and persisting with treatment that they knew was ineffective. Trial is scheduled for August 26,

2019. Before the court are the parties’ motions in limine.

       Williams filed two motions. First, he seeks to exclude evidence of his criminal history

and prison disciplinary history as irrelevant to the issues remaining in this case and unduly

prejudicial. Dkt. 121. Second, he seeks to exclude references to the claims that were dismissed

from this case at earlier stages. Dkt. 122. Williams’s arguments are persuasive, and defendants

do not oppose the motions, so I will grant both motions.

       Williams also filed an objection to defendants’ identification of Dr. Anna Salter as an

expert witness. Dkt. 130. Salter is a consulting psychologist who interviewed Williams in

November and December 2012. Williams argues that defendants failed to disclose Salter as an

expert and failed to timely provide an expert report. But defendants disclosed Salter in their

expert disclosures on April 3, 2017. Dkt. 70. Defendants’ disclosures state that Salter will

testify about her April 30, 2013 report, that the report is contained in Williams’s psychological
services file, and that the report was submitted in support of defendants’ motion for summary

judgment. Id. at 4–5. I conclude that defendants’ disclosure is adequate. Williams has had

access to Salter’s report for more than two years and since before defendants’ deadlines for

expert disclosures. Williams has not shown that he was prejudiced by defendants’ failure to

send another copy of Salter’s report with their expert disclosures.

       Defendants filed an omnibus motion in limine, seeking to exclude evidence and

argument regarding (1) Williams’s mental health care claims against Todd Hamilton; (2)

Williams’s mental health care claims against defendant Steven Schmidt dating post-June 2012;

and (3) all Williams’s conditions of confinement claims. Dkt. 114. Defendants argue that the

only question remaining for trial is whether defendants Schmidt, Breen, and Olbinski were

deliberately indifferent to Williams’s mental health care needs between August 2009 and June

5, 2012. Williams opposes the motion, arguing that that he should not be restricted from

introducing evidence about his mental health treatment before or after 2009 that is relevant

to his claims.

       I will grant defendants’ motion in part and deny it in part. Williams may introduce

evidence regarding his mental health and the treatment he has received while incarcerated,

including evidence of treatment outside the relevant time period. I agree with Williams that

such evidence provides relevant background information about his mental health needs and

context for his claims. For example, Williams’s treatment by, and relationship with, a

Department of Corrections psychologist in 2003 is highly relevant to his claims in this case.

But I will preclude Williams from introducing evidence or argument suggesting that he was

subjected to unconstitutional conditions of confinement in observation or that he has received




                                               2
inadequate mental health treatment since June 2012. Because Williams has no remaining

claims against Hamilton, I will dismiss Hamilton as a defendant.



                                          ORDER

       IT IS ORDERED that:

       1. Plaintiff Derek Williams’s motions in limine, Dkt. 121 and Dkt. 122, are
          GRANTED.

       2. Defendants’ motion in limine, Dkt. 114, is GRANTED IN PART and DENIED IN
          PART, as set forth above.

       3. Plaintiff’s objection to Dr. Anna Salter’s expert testimony, Dkt. 130, is
          OVERRULED.

       4. Todd Hamilton is DISMISSED as a defendant from this case.

       Entered August 5, 2019.

                                          BY THE COURT:

                                          /s/
                                          ________________________________________
                                          JAMES D. PETERSON
                                          District Judge




                                             3
